Title: To John Adams from William Tudor, Jr., 29 July 1819
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Boston July 29th. 1819.
				
				I have found since I had the honour of writing to you last, a book among my Fathers papers belonging to you.—There is also a note from the printer and a corrected copy of your inaugural speech which I in close—My mother & Mrs. Stewart went a few days since to Kennebec to pass a few weeks with my eldest sister, and where I have heard of their safe arrival—The Historical Society have deputed me to prepare a Memoir of my Father for their volume now in the press—and which now occupies me. I remain Sir, / with the highest respect / Your hble serv
				
					W. Tudor
				
				